Case 4:19-cv-00896-ALM-CAN Document 70 Filed 06/01/20 Page 1 of 2 PageID #: 304




                                  United States District Court
                                           EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

     CRAIG CUNNINGHAM                                    §
                                                         §   Civil Action No. 4:19-CV-896
     v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                         §
     MATRIX FINANCIAL SERVICES, LLC,                     §
     ET AL.                                              §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On May 12, 2020, the report of the Magistrate Judge (Dkt. #60) was entered containing proposed

 findings of fact and recommendations that (1) Defendants’ Motions to Set Aside Default

 (Dkts. #25; #28; #31) and Motions for Leave to File an Answer (Dkts. #26; #29; #32) be granted;

 (2) the Clerk’s Entry of Default (Dkt. #18) be set aside; and (3) Defendants’ Answers (Dkts. #27;

 #30; #33) be deemed properly filed before the Court. In addition, the Magistrate Judge found that

 Plaintiff’s Motion for Default Judgment (Dkt. #34) should also necessarily be denied upon the

 setting aside of the default.           On May 26, 2020, Plaintiff filed a further notice confirming

 withdrawal of his opposition to setting aside the default and waiver of any objections to the

 recommendations of the Magistrate Judge (Dkt. #69).

            Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed,1 the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.



 1
     The Parties waived the objections period.
    Case 4:19-cv-00896-ALM-CAN Document 70 Filed 06/01/20 Page 2 of 2 PageID #: 305



            It is therefore ORDERED that Defendants’ Motions to Set Aside Default (Dkts. #25; #28;

.    #31) and Motions for Leave to File an Answer (Dkts. #26; #29; #32) are GRANTED; the Clerk’s

     Entry of Default (Dkt. #18) is set aside; Defendants’ Answers (Dkts. #27; #30; #33) are deemed

     properly filed before the Court; and Plaintiff’s Motion for Default Judgment (Dkt. #34) is denied.

            IT IS SO ORDERED.
            SIGNED this 1st day of June, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
